July 21, 1915. The opinion of the Court was delivered by
This appeal questions the jurisdiction of the magistrate's Court to eject the defendant from certain premises in Spartanburg county at the suit of the Carolina, Clinchfield and Ohio Railway of South Carolina. The magistrate gave *Page 307 
judgment in favor of the petitioner, a writ of certiorari was sued out and case heard on return to the writ in the Court of Common Pleas, and judgment of magistrate's Court affirmed. From this judgment, defendant appealed. Exceptions 3, 4, 5, and 6 question the sufficiency of the testimony, and a writ of certiorari is solely for the purpose of determining whether or not errors of law have been committed by the magistrate, or whether jurisdictional questions are involved; and in ejectment proceedings the facts can not be reviewed by certiorari or any other process, whether wisely so or not, they are final with the inferior Court. Sawyer v. Fort, 24 S.C. 519; Charles v.Byrd, 29 S.C. 558, 8 S.E. 1; Morris v. Palmer, 44 S.C. 467,22 S.E. 726. These exceptions are overruled.
Exceptions 1 and 2 in various ways question the jurisdiction of the magistrate. The appellant is in no condition to question the right of respondent. Green was the owner of the land. The appellant went into possession of building on the premises as a tenant of Green, and paid Green rent, until the building was condemned at the instance and suit of railroad. Since that time he has paid rent to no one. When action was commenced against him he insisted that he was a tenant of Green, and asked that Green be made a party to the proceeding, which was done, and Green repudiated the idea that he was the landlord and Worley his tenant. When defendant went in as tenant of Green, Green unquestionably owned the land and building. The railway acquired Green's interest by condemnation for an easement, and thereby acquired Green's interest therein, and the defendant can not dispute Green's title, who was his landlord when he acquired possession of the premises, nor that of the railway, which acquired Green's interest by condemnation proceedings for an easement. Green makes no claim. He is satisfied for the railroad to have it. The defendant gets into possession of the property as Green's tenant. Green's interest is disposed of to railroad. *Page 308 
The defendant has no interest in the land or railroad; he is not the tenant of railroad and no longer the tenant of Green. It does not make any difference to him whether Green or railroad owns the property or own it jointly, he has no interest in it and is in no condition to question the rights of either. He is a trespasser and interloper, now in possession of property without right or authority, holding it, as it were, "by one set of teeth and two sets of nails." He is not interested in the land, and it is not for him to say that in condemning the land for an easement the railroad transcended its power, in order that he may retain possession of property that he has no right or title to, and be allowed practically to dispute his landlord's title. All exceptions are overruled.
Judgment affirmed.